Exhibit 99.1 June 6, 2017 NEWS RELEASE FOR IMMEDIATE RELEASE REV Group, Inc. Reports Strong Fiscal Second Quarter 20171 Results and Provides Updated Full Fiscal Year Guidance • Net sales of $545.3 million in the second quarter 2017 grew 14% over the prior year second quarter • Net income of $6.8 million in the second quarter 2017 declined 15% over the prior year second quarter due to the impact of one-time expenses (primarily costs associated with early extinguishment of debt) • Adjusted Net Income2 in second quarter 2017 was $19.0 million, which was 33% higher than second quarter 2016 • Adjusted EBITDA2 in the second quarter 2017 was $37.6 million, which was 16% higher than the prior year quarter • Year-to-date fiscal 2017 Adjusted EBITDA of $58.7 million represents a 24% increase over the prior year first half results • Completed two accretive, synergistic tuck-in acquisitions that broaden REV’s product portfolio and strengthen its position in each of its three segments • Accelerated and enlarged organic investment in capital expenditure projects (e.g. investments in IT and our parts and service business, among others) which will drive growth in future fiscal years • Updated outlook for full-year fiscal 2017 reflects increasing consolidated net sales expectation in the range of $2.3 to $2.4 billion, net income in the range of $36 to $39 million and increasing Adjusted EBITDA2 expectation in the range of $157 to $162 million Milwaukee, Wis.(BUSINESS WIRE)— REV Group, Inc. (NYSE: REVG) today reported results for the three months ended April 29, 2017 (“second quarter 2017”). Consolidated net sales in the second quarter of 2017 were $545.3 million, growing 13.6% over the three months ended April 30, 2016 (“second quarter 2016”). The increase was driven predominately by strong growth in the Fire & Emergency and Recreation segments. Year-to-date consolidated net sales were $988.3 million for the six months ended April 29, 2017, which was an increase of 15.9% over the first six months of fiscal 2016. The Company’s second quarter 2017 net income was $6.8 million, or $0.10 per diluted share. Second quarter 2017 net income was impacted by a number of one-time items that included an $11.9 million charge from the early extinguishment of debt following the Company’s initial public offering (“IPO”) and repayment of its Senior Secured Notes, as well as its April 2017 debt refinancing. Adjusted Net Income2 for the second quarter 2017 of $19.0 million, or $0.29per diluted share, grew 33.0% compared to $14.3 million, or $0.28 per diluted share, in the second quarter fiscal 2016 (second quarter 2016 contained fewer outstanding shares). Net income for the first six months of fiscal 2017 was a loss of $6.5 million, or a loss of $0.11 per diluted share due to several one-time expense items, the largest of which related to the IPO and debt refinancings referenced above. Year-to-date Adjusted Net Income2 was $24.8 million for the first half of fiscal 2017 compared to $18.2 million for the first six months of fiscal 2016, which represents an increase of 36.4% due to higher earnings from operations as well as lower interest expense. Adjusted EBITDA2 in the second quarter 2017 was $37.6million, representing growth of 16.1% over Adjusted EBITDA of $32.3 million in the second quarter 2016. The increase in Adjusted EBITDA was driven by a number of factors including higher vehicle sales, strong aftermarket parts sales, impact of acquisitions, ongoing procurement 1 The Company’s fiscal year ends on the last Saturday in October each year. The last day of fiscal 2016 was October 29, 2016. The last day of fiscal 2017 will be October 28, 2017. 2 REV Group, Inc. Adjusted Net income and Adjusted EBITDA are non-GAAP measures that are reconciled to their nearest GAAP measure later in this release. These figures do not include the impact of acquisitions before their acquisition dates. and production cost optimization initiatives and strategic pricing actions for specific vehicle categories. Adjusted EBITDA for the six months ended April 29, 2017 was $58.7 million, which was a 23.8% increase over the same period in fiscal 2016. REV Group, Inc. President and CEO, Tim Sullivan said, “We are pleased to report continued growth in both our sales and profitability. Our second quarter 2017 results highlight our progress to leverage the scale of our now 29 market-leading specialty vehicle brands with the goal of generating consolidated Adjusted EBITDA margins in excess of 10%. Additionally, REV Group capitalized on our unique market position during the quarter by acquiring two highly regarded vehicle businesses in both Midwest Automotive Designs and Ferrara Fire Apparatus for our Recreation and Fire & Emergency segments, respectively. As a result, REV Group strengthened its position to grow sales and drive higher profitability in 2017 and beyond. Both businesses are excellent fits with REV Group and broaden our product portfolios and market reach while also providing significant cost and revenue synergy opportunities.” In addition, Sullivan stated, “Through the first six months of our fiscal year, we are on track with our plan for earnings in fiscal 2017 and we are updating our guidance for the full year based on the impact of our recent acquisitions.” REV Group Segment Highlights Fire & Emergency – Fire & Emergency (“F&E”) net sales for the second quarter 2017 were $219.0 million representing growth of 23.4% over the prior year period. Sales growth was driven by the acquisition of Kovatch Mobile Equipment (“KME”) in April of 2016. Excluding the results of KME and Ferrara, F&E segment net sales remained flat compared to the prior year period. The timing of a large contract award and related vehicle shipments in our Ambulance division negatively impacted second quarter organic F&E net sales slightly. F&E net sales for the first six months of fiscal 2017 were $404.4 million, which was an increase of 32.2% over $305.8 million for the same period in fiscal 2016. F&E backlog at the end of the second quarter 2017 was up 15.5% to $636.2 million compared to $550.8 million at the end of fiscal year 2016. F&E segment Adjusted EBITDA3 was $24.4million in the second quarter 2017 which represented growth of 13.7% compared to $21.5 million in the second quarter 2016. F&E Adjusted EBITDA was driven during the second quarter 2017 by higher vehicle sales, procurement and productivity initiatives, pricing initiatives and growth in aftermarket parts and services revenues. Second quarter F&E Adjusted EBITDA margin was 11.1% of net sales compared to 12.1% in the second quarter 2016 due to the current quarter impact of the KME acquisition which was performing at margins significantly below the segment average. Year-to-date 2017 Adjusted EBITDA in F&E increased 11.8% to $41.1 million versus $36.8 million for the first six months of fiscal 2016. We are pleased to report that we are on schedule with the KME integration and expect increased KME profitability as the year progresses to levels more in line with our E-ONE brand over time. Commercial – Commercial segment net sales for the second quarter 2017 were $159.5 million, which were down 9.5% compared to the prior year period. This decrease was driven by lower sales in specific product categories as we continue to be more selective about which sales opportunities we pursue. End markets in all our Commercial product categories remain strong and growing versus the prior year. Net sales in the Commercial segment year-to-date fiscal 2017 were $289.7 million versus $316.8 million in the first half of fiscal 2016, which was a decrease of 8.5%. Commercial segment backlog grew 6.6% to $240.9 million at April 29, 2017 from $226.1 million at the end of fiscal year 2016. Commercial segment Adjusted EBITDA was $14.7million in the second quarter 2017 compared to $15.0 million in the second quarter 2016. Adjusted EBITDA margin expanded to 9.2% of net sales in the second quarter 2017 compared to 8.5% in the second quarter 2016. Adjusted EBITDA growth in the second quarter 2017 was strong for the school bus, transit bus and terminal truck product categories. Overall segment profitability margin improvement during the quarter was driven by sales mix, less discounting, lower fixed costs and procurement and product initiatives, partially off-set by reorganization activities. Year-to-date 2017 Adjusted EBITDA in the Commercial segment increased 13.2% to $22.8 million from $20.2 million in the same period of fiscal 2016 despite the lower revenues described above due to an enhanced mix of vehicle sales, lower discounting, and benefits from lower fixed cost and procurement initiatives in the current year period. 3 Segment Adjusted EBITDA is a non-GAAP measure that is explained and reconciled to its nearest GAAP metric later in this release. Recreation – The Recreation segment grew net sales to $166.3million in the second quarter 2017, representing growth of 31.6% over the prior year period. Segment sales growth was partially driven by the acquisition of Renegade RV (“Renegade”) which was completed on December 30, 2016. Net sales growth excluding the acquisitions of Renegade and Midwest was also strong at 13.5% as the RV end markets continue to grow and the segment is benefiting from expansion of its Class C line of products, which were reintroduced in the middle of 2016.Recreation net sales for the six months ended April 29, 2017 were $293.0 million, which was an increase of 27.2% over net sales of $230.4 million for the first six months of fiscal 2016. Recreation segment backlog at the end of the second quarter 2017 was $112.7 million, which was up 40.1% from $80.4 million at the end of fiscal year 2016. Recreation segment Adjusted EBITDA grew in the second quarter 2017 to $7.3million compared to $2.8 million in the second quarter 2016. Adjusted EBITDA margin in the second quarter doubled to 4.4% of net sales compared to 2.2% in the second quarter 2016. The strong 220 basis point expansion in profitability is attributable to reduced discounting, a higher mix of Class A diesel and Class C units and benefits from our ongoing procurement, cost of quality and other operating initiatives. Year-to-date fiscal 2017 Adjusted EBITDA in Recreation was $10.1 million, which was an almost nine-fold increase versus the first six months of fiscal 2016. Working capital, liquidity and capital allocation – Net working capital4 for the Company at April 29, 2017 was $333.2 million compared to $187.3 million at the end of fiscal 2016. This increase versus prior fiscal year-end represents a normal seasonal increase in net working capital consistent with prior years but also includes the impact of the acquisitions of Renegade, Midwest and Ferrara. Cash and equivalents totaled $13.9 million at the end of the second quarter 2017. Net debt at the end of the second quarter 2017 was $267.6 million (net of deferred financing costs) and the Company had $136.6 million available under its new ABL revolving credit facility as of April 29, 2017. Consistent with prior years the Company expects net working capital to seasonally decline over the next two quarters. Capital expenditures in the second quarter and year-to-date through April 29, 2017 were $18.7 million and $37.2 million, respectively. Year-to-date capital expenditures have been accelerated ahead of the 2017 planed quarterly timing and are at spending levels significantly in excess of typical maintenance requirements for the Company. “We continue to identify additional opportunities for organic growth investments and have accelerated other capital projects that will provide the basis for incremental sales and earnings growth in future years,” commented Tim Sullivan. “We are aggressively implementing our capital allocation strategies to enhance organic growth in addition to investing capital in our recently acquired businesses. Examples include investments in our parts and service businesses, investments in IT systems to enhance productivity, improve data availability and reduce back office expenses, and other investments in attractive cost reduction and operational improvement projects. With these investments we are sowing the seeds for our sales and earnings growth in 2018 and beyond.” The Company now expects full fiscal year 2017 capital expenditures to be in the range of $45 to $50 million. Quarterly Dividend – Our board of directors declared a quarterly dividend for our second quarter of fiscal 2017, payable on August 31, 2017, to holders of record on July 31, 2017, in the amount of $0.05 per share of common stock, which equates to a rate of $0.20 per share of common stock on an annualized basis.
